                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

GENE VELA,                                                §
                                                          §
                  Plaintiff,                              §
                                                          §
v.                                                        §
                                                          §
THE CITY OF AUSTIN, TEXAS;                                §
SERGEANT ANDREW WESTBROOK;                                §                      1:15-CV-1015-RP
OFFICER ADRIEN CHOPIN; OFFICER                            §
LEONARDO CARDENAS; OFFICER                                §
JOSEPH POSWALK; OFFICER RYAN                              §
HANCOCK; OFFICER JOHN RICKER;                             §
DETECTIVE CHRISTOPHER VETRANO;                            §
and OFFICER CHRISTOPHER BARTSCH;                          §
                                                          §
                 Defendants.                              §

                                                     ORDER

         Before the Court is a motion for summary judgment filed by Defendants Adrien Chopin and

Leonardo Cardenas. 1 (Dkt. 46). Having considered the parties’ arguments, the entire record, and the

relevant law, the Court finds that the motion should be granted.

                                              I. BACKGROUND

         This case concerns a man who was shot by police officers in his apartment. The basic facts

are undisputed. On November 10, 2013, Andrew Clark (“Clark”) called 911 to report that his friend,

Plaintiff Gene Vela (“Vela”), had called him in a state of distress asking for help. Austin Police

Department (“APD”) officers arrived at Vela’s apartment to conduct a welfare check, and Vela was

seen holding a handgun and a laser sight. A thirty-minute standoff ensued, which ended after two

officers, Adrien Chopin (“Chopin”) and Leonardo Cardenas (“Cardenas”), shot Vela three times.


1 The other named defendants in this action also moved for summary judgment. (See Dkts. 45, 46). Vela, however,

dismissed his claims against the City of Austin, Sergeant Andrew Westbrook, Officer Joseph Poswalk, Officer Ryan
Hancock, Officer John Ricker, Detective Christopher Vetrano, and Officer Christopher Bartsch. (Dkt. 54). Only Vela’s
claims against Officers Adrien Chopin and Leonardo Cardenas remain.


                                                          1
        The dispute in this case concerns whether Chopin and Cardenas (collectively the “Officers”)

are liable for Vela’s injury. The Officers contend that they fired at Vela because they believed he was

a threat to the other officers—Vela repeatedly pointed his handgun and laser sight at the officers on

the scene. (Mot., Dkt. 46, at 7, 10). Vela says that he was not adequately informed that police were

outside his apartment, and he disputes that he ever held his gun in a threatening manner. (Resp.,

Dkt. 47, at 10–11).

        Vela sued the officers who conducted the welfare check, the City of Austin, and the

detective responsible for investigating his case. The Court dismissed Vela’s state law claims, (Order,

Dkt. 10), and Vela dismissed his claim under 42 U.S.C. § 1983 (“Section 1983”) against the City, the

detective, and several of the officer defendants. (Dkt. 54). The only remaining claim is Vela’s cause

of action under Section 1983 against Chopin and Cardenas for violating his Fourth Amendment

right to be free of excessive force. (Compl., Dkt. 1, at 8–9). The Officers now move for summary

judgment arguing that the use of force was reasonable and not clearly excessive, and that they are

entitled to qualified immunity. (Mot., Dkt. 46, at 1–2).

                                       II. LEGAL STANDARD

        Summary judgment is appropriate under Rule 56 of the Federal Rules of Civil Procedure

only “if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A dispute is genuine only if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 254 (1986). “A fact issue is ‘material’ if its resolution could affect the

outcome of the action.” Poole v. City of Shreveport, 691 F.3d 624, 627 (5th Cir. 2012).

        The party moving for summary judgment bears the initial burden of “informing the district

court of the basis for its motion, and identifying those portions of [the record] which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317,



                                                      2
323 (1986). The burden then shifts to the nonmoving party to establish the existence of a genuine

issue for trial. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585–87 (1986); Wise

v. E.I. Dupont de Nemours & Co., 58 F.3d 193, 195 (5th Cir. 1995). Unsubstantiated assertions,

improbable inferences, and unsupported speculation are not competent summary judgment

evidence, and thus are insufficient to defeat a motion for summary judgment. Turner v. Baylor

Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007). Furthermore, the nonmovant is required to

identify specific evidence in the record and to articulate the precise manner in which that evidence

supports his claim. Adams v. Travelers Indem. Co. of Conn., 465 F.3d 156, 164 (5th Cir. 2006). Rule 56

does not impose a duty on the court to “sift through the record in search of evidence” to support

the nonmovant’s opposition to the motion for summary judgment. Id. After the nonmovant has

been given the opportunity to raise a genuine factual issue, if no reasonable juror could find for the

nonmovant, summary judgment will be granted. Miss. River Basin All. v. Westphal, 230 F.3d 170, 175

(5th Cir. 2000).

        “A qualified immunity defense alters the usual summary judgment burden of proof.” Brown v.

Callahan, 623 F.3d 249, 253 (5th Cir. 2010). “Once an official pleads the defense, the burden then

shifts to the plaintiff, who must rebut the defense by establishing a genuine fact issue as to whether

the official’s allegedly wrongful conduct violated clearly established law.” Id. Even when considering

a qualified immunity defense, however, the Court must view the evidence in the light most favorable

to the nonmovant and draw all inferences in the non-movant’s favor, Rosado v. Deters, 5 F.3d 119,

122–23 (5th Cir. 1993), and cannot make credibility determinations or weigh the evidence, Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). That said, when one party’s version of the

facts “is blatantly contradicted by the record, so that no reasonable jury could believe it, a court

should not adopt that version of the facts for purposes of ruling on a motion for summary

judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).



                                                     3
                           III. SUMMARY JUDGMENT EVIDENCE

        Viewed in the light most favorable to Vela, the summary judgment evidence is as follows.

APD officers Ryan Hancock, Joseph Poswalk, and Christopher Bartsch were dispatched to Vela’s

apartment at 2900 Cole Street for a “check welfare urgent” call. (Mot., Dkt. 46, at 2; Resp., Dkt. 47,

at 2). Hancock, Poswalk, and Bartsch arrived shortly before 9:30 p.m., and Sergeant Andrew

Westbrook subsequently arrived with two medics from Austin/Travis County EMS. (Westbrook

Aff., Dkt. 46-1, at 69; Bartsch Statement, Dkt. 46-1, at 4; DMAV Ricker, Dkt. 46-1, Exh. 18, at

0:30). Hancock, Bartsch, and Westbrook were all advised that Vela had a history with the APD and

that he might be emotionally disturbed. (Westbrook Aff., Dkt. 46-1, at 69).

        The four officers proceeded to Vela’s apartment on the second floor and knocked on the

sliding glass door to his apartment, but no one answered. (Bartsch Statement, Dkt. 46-1, at 4–5;

Hancock Aff., Dkt. 46-1, at 9). The blinds to the sliding glass door were open, and officers saw that

the lights in the living room and kitchen were on and the TV was on. (Bartsch Statement, Dkt. 46-1,

at 4–5; Hancock Aff., Dkt. 46-1, at 9). They continued to knock, but the knocks were met with no

response. (Bartsch Statement, Dkt. 46-1, at 4–5; Hancock Aff., Dkt. 46-1, at 9). One of the officers

then requested the APD dispatcher to attempt to call Vela’s phone number that Clark provided on

the 911 call. (Bartsch Statement, Dkt. 46-1, at 5).

        Meanwhile, Vela was alone in his bedroom. (Vela Dep., Dkt. 50, Exh. 3, at 48). Upon

hearing the knocks, Vela was “startled.” (Id. at 52). It was then that Vela received a phone call:

        MR. VELA: Who is this?
        DISPATCHER: Hi. This is Harmony with the Austin Police Department. Can I
        speak to Gene?
        MR. VELA: Yes, ma’am.
        DISPATCHER: Can I –
        MR. VELA: Speaking.
        DISPATCHER: Is this Gene? Hello?
        MR. VELA: Speaking.
        DISPATCHER: Yes. Is this Gene?
        MR. VELA: This is Gene.


                                                      4
       DISPATCHER: Okay. Are you at home right now?
       MR. VELA: Yes, ma’am.
       DISPATCHER: Okay. Is that 2900 Cole, number 204? Because I have officers
       there to check on, check on you, and they’re saying there’s no answer at the door.
       Apparently, one of your friends called us and wanted us to make sure you got home
       okay and that you’re all right?
       MR. VELA: Where they at?
       DISPATCHER: The unit is on Cole Street. He’s (crosstalk)—
       MR. VELA: Where are they at? Where are you guys? You guys are coming to get
       me. You guys are coming to get me. Fuck you.
       DISPATCHER: Hey, hey, hey. Hello? Hello? Hello? Sir? Sir? I’ve got an open line.
       He, he was talking to me, and when I asked him to open the door, that his friend
       wanted to make sure that he got home okay and to check . . . .

(APD Call Recording, Dkt. 46-1, Exh. 4; See also Vela Dep., Dkt. 46-1, at 23–24).

       At that time, another officer, John Ricker, was looking into Vela’s apartment through the

sliding glass door and saw Vela step out from the bedroom holding a black handgun. (Ricker Aff.,

Dkt. 46-1, at 37). The officers yelled to each other that Vela had a gun and quickly sought cover.

(Westbrook Aff., Dkt. 46-1, at 71; DMAV Ricker, Exh. 18, Dkt. 46-1, at 2:26). A standoff ensued

for approximately the next thirty-five minutes. (DMAV Ricker, Exh. 18, Dkt. 46-1, at 2:26–39:19).

       Vela began to ruffle the blinds and slammed the door to his apartment. Vela also shined the

laser sight out of his apartment through the sliding glass doors. (Vela Dep., Dkt. 46-1, at 27–29).

The officers could see a red laser shine through the glass door to Vela’s apartment. (See DMAV

Westbrook, Exh. 17, Dkt. 46-1, at 13:50). Some officers saw the laser pass over Officer Westbrook’s

body multiple times. (Poswalk Statement, Dkt. 46-1, at 94). Westbrook saw the laser shine on his

chest before it moved to his arm and the wall behind him. (Westbrook Statement, Dkt. 46-1, at 60).

Bartsch saw the laser sweep across the second floor walkway. (Bartsch Statement, Dkt. 46-1, at 5).

Hancock saw the laser on the walls outside Vela’s apartment. (Hancock Aff., Dkt. 46-1, at 9–10).

The officers at the scene radioed that Vela had a laser sight on his pistol and requested SWAT.

(DMAV Westbrook, Exh. 17, at 5:50; DMAV Ricker, Dkt. 46-1, Exh. 18, at 5:25). The dispatch

operator called Clark and told him that Vela had a gun with a laser sight pointed at officers, and



                                                   5
Clark reported that Vela could be suffering from PTSD. (Dispatch Call, Dkt. 46-1, Exh. 4). The

dispatch operator relayed to the officers at the scene that Vela was a veteran who was potentially

suffering from PTSD. (DMAV Ricker, Exh. 18, Dkt. 46-1, at 8:23).

       Chopin and Cardenas arrived shortly after hearing on the radio that officers at the scene had

seen Vela with a gun and laser sight. (Chopin Aff., Dkt. 46-1, at 127; Cardenas Aff., Dkt. 46-1, at

149–50). Equipped with AR-15 rifles, Chopin and Cardenas positioned themselves behind a parked

car and aimed their rifles at Vela’s apartment. (Chopin Aff., Dkt. 46-1, at 127; Cardenas Aff., Dkt.

46-1, at 149–50; DMAV Westbrook, Exh. 17, Dkt. 46-1, at 8:40). Chopin and Cardenas saw the laser

pointing out of the glass door and across the street. (Chopin Aff. Dkt. 46-1, at 128–34; Cardenas

Aff., Dkt. 46-1, at 154–56; see also DMAV Westbrook, Exh. 17, Dkt. 46-1, at 13:50). Scott, who was

positioned near Chopin and Cardenas, saw Vela holding a pistol in both hands with his arms

extended in an aggressive posture, the red laser moving as Vela moved the pistol. (Scott Aff., Dkt.

46-1, at 169–74). Chopin saw Vela move in front of the window to his apartment and fired one shot.

(Chopin Aff., Dkt. 46-1, at 128, 133).

       Westbrook approached to investigate and saw blood on the floor inside Vela’s apartment,

but he did not see Vela. (Westbrook Statement, Dkt. 46-1, at 60). Vela then appeared from the

kitchen and ran toward the glass door. (Westbrook Aff., Dkt. 46-1, at 74). After the officers resumed

cover, Vela was heard chambering ammunition into his gun, and a shot was fired from within the

apartment. (Id. at 75; Poswalk Aff., Dkt. 46-1, at 105; DMAV Ricker, Exh. 18, Dkt. 46-1, at 24:00,

25:30). The officers all remained in their positions (See DMAV Ricker, Exh. 18, Dkt. 46-1, at 25:00–

28:00). They also heard Vela moving furniture inside the apartment and the sound of Vela kicking

the front door. (Westbrook Aff., Dkt. 46-1, at 75; DMAV Ricker, Exh. 18, Dkt. 46-1, at 28:00).

       About nine minutes after the first shot was fired, Vela was seen moving in front of the

window again. (DMAV Ricker, Exh. 18, Dkt. 46-1, at 28:16; Chopin Aff., Dkt. 46-1, at 135;



                                                   6
Cardenas Aff., Dkt. 46-1, at 152). Ricker again saw the laser on the wall outside the apartment.

(Ricker Statement, Dkt. 46-1, at 55). Chopin and Cardenas each fired a shot at Vela. (Chopin Aff.,

Dkt. 46-1, at 135; Cardenas Aff., Dkt. 46-1, at 152, 159; DMAV Ricker, Exh. 18, Dkt. 46-1, at

28:16–28:28). Vela was then heard screaming for help from the apartment. (DMAV Ricker, Exh. 18,

Dkt. 46-1, at 29:15). The officers gave verbal commands; Vela complied, opened the door, and

crawled out of his apartment. (Id.). Officers found a black Glock .40 pistol, with its slide appearing

partially to the rear, and two loaded magazines inside the apartment. (Ricker Statement, Dkt. 46-1, at

56; Hancock Statement, Dkt. 46-1, at 92; Poswalk Statement, Dkt. 46-1, at 95).

        Vela was treated for a bullet wounds to his shoulder and later indicted by a grand jury for

aggravated assault against a public servant—threaten with deadly weapon. (Indictment, Dkt. 46-1, at

199). Vela was found not guilty by a Travis County jury on March 4, 2015.

                                          IV. DISCUSSION

        Vela argues that the Officers’ use of deadly force against him was excessive and in violation

of his Fourth Amendment Rights for two reasons. First, the officers failed to announce themselves,

give notice of their presence, or otherwise order Vela to cooperate. (Resp., Dkt. 47, at 14, 15–16).

Second, Vela says that he was not a threat; he never pointed the gun at any officer, and if he did, he

was not an immediate threat at each time the Officers fired their weapons. (Id. at 10–12, 13–18).

Thus, according to Vela, the use of deadly force was not justified. (Id. at 16–17). The Officers assert

that they are entitled to qualified immunity with respect to Vela’s excessive-force claim. According

to the Officers, the undisputed facts show that a reasonable officer would have perceived Vela to be

a threat each time force was used. (Reply, Dkt. 56, at 2–3).

        Whether an official is entitled to qualified immunity is a two-step inquiry. In the context of a

motion for summary judgment, the Court must determine (1) whether the plaintiff has shown a

violation of a constitutional right, and (2) whether that right was “clearly established” at the time of



                                                    7
the defendant’s alleged misconduct. Pearson v. Callahan, 555 U.S. 223, 232 (2009). The Court has

discretion to decide which of the two steps to address first. Id. at 236. If there is no constitutional

violation, the officer is entitled to qualified immunity from suit. Mace v. City of Palestine, 333 F.3d 621,

625 (5th Cir. 2003). The Fourth Amendment creates a “right to be free from excessive force during

a seizure.” Poole, 691 F.3d at 627. To prove an excessive force claim, Vela must show that “in

addition to being seized, he suffered (1) an injury that (2) resulted directly and only from the use of

force that was excessive to the need and that (3) the force used was objectively

unreasonable.” Peterson v. City of Fort Worth, Tex., 588 F.3d 838, 846 (5th Cir. 2009) (citation and

quotation marks omitted).

        The dispute in this case is best summarized as whether Vela posed a sufficient threat to the

officers at the scene to render the Officers’ use of force reasonable. As explained below, the Offcers

are entitled to summary judgment on Vela’s excessive-force claim.

                               A. Improper Notice & Announcement

        Vela’s first argument is that he did not receive adequate notice that Austin police officers

were at his front door. (Resp., Dkt. 47, at 15). According to Vela, no officer at his door actually

announced himself as required by Austin Police Policy 200 and the Texas Penal Code § 9.51. (Id.).

        Both the Austin Police Department policies and the Texas Penal Code provide guidance to

police officers on when an officer’s use of force is justified. Relevant here, the Texas Penal Code

provides that “before using force, the actor manifests his purpose to arrest or search and identifies

himself as a peace officer . . . unless he reasonably believes his purpose and identity are already

known by or cannot reasonably be made known.” Id. § 9.51(a). Consistent with the Texas Penal

Code, Austin Police Department Policies require officers to “identify themselves as a peace officer

before using force” when “it is not already reasonably known by the subject to be searched or

arrested, or it is not reasonably” practicable to do so. Austin Police Dep’t Policy Manual § 200.2.3,



                                                     8
available at

https://www.austintexas.gov/sites/default/files/files/Current_APD_Policy_Manual_2017-

1.5_issued_7-20-2017.pdf.

         Relying on these provisions, Vela says that because he never received notice, and the officers

never identified themselves, the use of force was not justified and therefore excessive. (Resp., Dkt.

47, at 15). Relying on Rainwater v. Sikes, No. 4:17-CV-967-A, 2018 WL 1916566 (N.D. Tex. Apr. 23,

2018), Vela argues that the failure to announce is a significant factor in denying qualified immunity.

(Resp., Dkt. 47, at 15).

         But the officers did provide notice to Vela. Several officers arrived at Vela’s apartment to

conduct a welfare check and knocked on his door. After receiving no response, the officers at the

scene requested that the dispatch operator attempt to contact Vela by calling him. The dispatch

operator did so, made contact with Vela, and notified him that APD officers were at his front door

to check on him at the request of a friend. Vela responded: “Where are they at? Where are you guys?

You guys are coming to get me. You guys are coming to get me.” (APD Call Recording, Dkt. 46-1,

Exh. 4; see also Vela Dep., Dkt. 46-1, at 23–24). The dispatch operator then communicated Vela’s

response to the officers at the scene shortly before they spotted Vela walking toward the door with a

handgun. Officers at the scene knew that the operator had spoken with Vela, so they did not

question Vela’s awareness of the police at the apartment complex. (See, e.g., Westbrook Statement,

Dkt. 46-1, at 60).

         Comparatively, this case is a far cry from the facts of Rainwater v. Sikes. Like this case,

Rainwater concerns officers asserting qualified immunity in a case bringing excessive force claims.

2018 WL 1916566, at *1. In Rainwater, the plaintiff’s dogs began barking late at night, and he went to

investigate the cause of the disturbance. Id. He stepped onto his front porch with a gun pointed at

the ground, but he did not see anything outside. Id. He then turned to go back inside, when he was



                                                      9
shot twice in the back. Id. Unbeknownst to the plaintiff, police officers had formed a perimeter

around his house and approached in an effort to conceal their presence from him. Id.

         There are significant differences between Rainwater and this case. In Rainwater, the Court was

examining whether the officers were entitled to qualified immunity based on the allegations in the

plaintiff’s complaint at the motion to dismiss stage. Id. at *4. But here, the Court is examining the

record evidence in response to the Officers’ Motion for Summary Judgment. Next, the officers in

Rainwater “never notified the plaintiff of their presence.” Id. But here, the officers did not attempt to

conceal their actions; they attempted to contact Vela by phone. Finally, the Rainwater court found

that the plaintiff did not pose a threat to police—he was unaware that officers were outside his

house, and he stepped onto his porch with his gun pointed at the ground and turned to go back

inside. Id. (“And the facts alleged show that plaintiff posed no threat to any person at the time he

was shot. Rather, plaintiff was turning to go back inside his house. He was not aware of the location

of the officers, much less their presence.”). Vela, on the other hand, was aware that officers were

outside his apartment, yet he grabbed his pistol and approached his front door anyway. 2

         Vela disputes that the phone call he received from the dispatch operator was sufficient to

notify him of the officers’ presence. Vela contends that “for notice to be effective, it must be

adequately communicated to the subject and correctly received by the subject.” (Resp., Dkt. 47, at

15). He argues that the “single almost off-hand mention without special emphasis that officers are at

the door, stated to a person who is not in his right mind[,] is hardly effective notice.” (Id.).

         The Court disagrees. First, Vela does not cite any authority that requires that notice correctly

be received to be effective. Even the APD policies and the Texas Penal Code only go so far as to

provide that force is justified if an officer “reasonably believes” that his purpose and identity are


2 Vela disputes whether he carried his gun in a threatening manner. The Court addresses Vela’s argument that he did not
pose a threat to officers infra Section IV.B. For now, it is enough to note that unlike the plaintiff in Rainwater, Vela was
investigating the known presence of officers at his door with a firearm.


                                                            10
already known. Here, the officers specifically attempted to alert Vela to the presence of officers by

having the dispatch operator make contact with him by phone. A reasonable officer could conclude

from the dispatcher’s response that Vela recognized their presence. Second, even if actual notice

were required, the undisputed facts show that Vela had it here. Vela’s response to dispatcher

communicated that he understood officers were outside his apartment. And Vela’s brother, Jason,

testified that Vela called him and told him that “police are coming,” and Vela asked Jason to “tell the

police to go away.” (Jason Vela Statement, Dkt. 46-1, at 193). Thus, the Court finds that the officers

attempted to announce themselves to Vela, and Vela had actual notice that police officers were

outside his apartment based on the phone call he received from the dispatcher.

                                 B. Whether Vela Posed a Threat

        Next, Vela argues that the Officers’ use of force was not reasonable because he never held

his gun in a threatening manner, and if he did, the threat had dissipated by the time the Officers shot

him. (Resp., Dkt. 47, at 13–15, 16–17). On the other hand, the Officers argue that the use of force

was reasonable because Vela posed an imminent threat of harm to others at the scene. (Reply, Dkt.

56, at 3–4).

        Whether the force used was excessive or unreasonable depends on the “totality of the

circumstances.” Tennessee v. Garner, 471 U.S. 1, 8–9 (1985). In making this determination, the Court

has been directed to consider “the severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of others, and whether he is actively resisting arrest or attempting to

evade arrest by flight.” Poole, 691 F.3d at 627–28 (quoting Graham v. Connor, 490 U.S. 386, 396

(1989)). “Excessive force claims are necessarily fact-intensive; whether the force used is ‘excessive’

or ‘unreasonable’ depends on ‘the facts and circumstances of each particular case.’” Deville v.

Mercantel, 567 F.3d 156, 167 (5th Cir. 2009) (quoting Graham, 490 U.S.at 396). “Factors to consider

include ‘the severity of the crime at issue, whether the suspect poses an immediate threat to the



                                                   11
safety of the officers or others, and whether he is actively resisting arrest or attempting to evade

arrest by flight.’” Id. (quoting Graham, 490 U.S. at 396).

        The reasonableness of an officer’s conduct is judged objectively without reference to the

officer’s intent or motivation. Graham, 490 U.S. at 397. Similarly, the plaintiff’s “actual intention – if

indeed that could be discerned – is not the test. The question is whether in view of the [plaintiff’s

conduct], [the officer] was objectively reasonable in believing [the plaintiff] posed a threat of serious

harm.” Manis v. Lawson, 585 F.3d 839, 845 (5th Cir. 2009). Courts must look at the facts and

circumstances “from the perspective of a reasonable officer on the scene, rather than with the 20/20

vision of hindsight.” Graham, 490 U.S. at 396. And courts must also account for the difficult and

often split-second decisions that police officers must make in carrying out their duties. Id. at 396–97.

The “[u]se of deadly force is not unreasonable when an officer would have reason to believe the

suspect poses a threat of serious harm to the officer or others.” Mace v. City of Palestine, 333 F.3d 621,

624 (5th Cir. 2003); see also Garner, 471 U.S. at 11–12.

        Vela says that carrying a firearm in itself does not establish that an individual poses a threat.

(Resp., Dkt. 47, at 10, 17). And according to Vela, he never held the weapon in a threatening

manner. (Id. at 10). Rather, he carried his gun in the “low ready” position, pointed down between a

20 and 30 degree angle, during the incident. (Id. at 17; Vela Dep., Dkt. 46-1, at 25–26).

        It is true that “[m]erely having a gun in one’s hand does not mean per se that one is

dangerous.” Graves v. Zachary, 277 F. App’x 344, 348 (5th Cir. 2008). But at the same time, an officer

need not “wait until an armed individual shoots to confirm that a serious threat of harm exists.”

Ramirez v. Knoulton, 542 F.3d 124, 130 (5th Cir. 2008) (quoting Elliott v. Leavitt, 99 F.3d 640, 643 (4th

Cir. 1996)). Instead, an officer must have probable cause to believe that when deadly force is used,

the suspect posed a serious threat of harm. Id. at 129 (quoting Garner, 471 U.S. at 11). This depends




                                                    12
on whether the Officers were objectively reasonable in believing that Vela posed a threat of serious

harm. Manis, 585 F.3d at 845.

         Vela says that there is a dispute of material fact 3 as to whether he pointed his gun at any

officer during the incident. (Resp., Dkt. 47, at 16). Vela contends that he held the pistol in one hand

and the laser pointer in the other and that he never pointed the gun at any individual. (Id. at 17–18;

Vela Dep., Dkt. 46-1, at 25–26). Vela contends that he never attached the laser sight to the pistol

that night. (Vela Dep., Dkt. 50, Exh. 3, at 54). And according to Vela, the officer accounts of when

and how the gun was pointed are inconsistent. (Resp., Dkt. 47, at 10). For example, Vela says that

Westbrook admitted he never saw the gun pointed at him or any other individual. (Id.). And Vela

argues that neither Officer Chopin nor Officer Cardenas claim to have ever seen him targeting them

or any other individual when they shot him. (Id.).

         Vela’s account is inconsistent with the undisputed record evidence. 4 Unlike Rainwater, there

is ample evidence, including video evidence, to support a reasonable officer’s perception that Vela

posed an immediate threat not only to the officers, but to the other inhabitants at the apartment

complex. It is undisputed that Vela was armed with a pistol and a laser sight for the pistol, and that

he walked toward the sliding glass door with his gun “at the ready,” “pointed down between a 20-

and 30-degree angle.” (Vela Dep., Dkt. 46-1, at 20; Vela Dep., Dkt. 50, Exh. 3, at 52–53). Vela


3 Throughout Vela’s response to the Officer’s Motion for Summary Judgment, Vela argues that genuine issues of
material fact preclude summary judgment and qualified immunity, but Vela has not cited any particular part of the record
in making his argument. (See, e.g., Resp., Dkt. 47, at 15–18). The record currently before the Court is voluminous.
Arguably, Vela has failed to show a genuine issue of material fact by failing to cite to specific portions the record to
support his arguments. See Fed. R. Civ. P. 56(c)(1)(A) (“A party asserting that a fact . . . is genuinely disputed must
support the assertion by: . . . citing to particular parts of materials in the record.”). Rule 56 does not impose a duty on
the court to “sift through the record in search of evidence” to support the nonmovant’s opposition to the motion for
summary judgment. Adams, 465 F.3d at 164.
4 Much of Vela’s argument also asks the Court to see the event from his perspective rather than that of a reasonable
officer. For example, Vela argues that “Gene’s belief that he could be in his own home and hold his gun in his hand was
a reasonable belief considering that the officer[s] outside” were not visible to him. (Resp., Dkt. 47, at 13). Vela
particularly also emphasizes that he was experiencing a PTSD episode, (see id. at 3; Rini Aff., Dkt. 47, Exh. 2, at 2), and
he offers evidence about how the situation affected his mental state, (Parker Aff., Dkt. 47, Exh. 1). But the qualified
immunity analysis focuses on the officer’s perspective, not the plaintiff’s. See Hale v. City of Biloxi, Miss., 731 F. App’x 259,
263–64 (5th Cir. 2018).


                                                               13
admits that he shined his laser sight out of the glass door. 5 (Vela Dep., Dkt. 46-1, at 20, 25–26). And

officers testified that they saw the red dot from the laser on other officers at the scene. (See, e.g.,

Westbrook Statement, Dkt. 46-1, at 59–60). Whether or not Vela held the laser in the same hand as

his pistol is immaterial. Officers at the scene, including Chopin and Cardenas, saw the laser

repeatedly pointed in the direction of officers. (See Chopin Aff., Dkt. 46-1, at 127–28; Westbrook

Statement, Dkt. 46-1, at 59; Poswalk Aff., Dkt. 46-1, at 105 (“I could still see the laser and it crossed

over [Sergeant Westbrook’s] body a couple of times.”); Ricker Statement, Dkt. 46-1, at 54). Another

officer, Officer Scott, saw Vela holding the pistol with arms extended in an aggressive posture and

saw the laser moving as Vela moved the pistol. (Scott Statement, Dkt. 46-1, at 162; Scott Aff., Dkt.

46-1, at 169, 171–72). Based on the knowledge the officers had at the time, pointing the laser itself

supported a reasonable belief that Vela posed a serious threat.

         After arriving at the scene, Chopin and Cardenas each saw the laser pointed not only in the

direction of officers but also toward Chopin and Cardenas themselves. (Chopin Aff., Dkt. 46-1, at

128–33; Cardenas Aff., Dkt. 46-1, at 154–56). Leading up to the shooting, Chopin and Cardenas

heard other officers say on the radio that Vela had a gun with a laser pointer and that Vela was

“pointing the gun” and the laser at officers. (Chopin Aff., Dkt. 46-1, at 127–28; Cardenas Aff., Dkt.

46-1, at 150, 155; Ricker Statement, Dkt. 46-1, at 54). A review of the dashboard videos supports the

Officers’ account. Westbrook’s patrol car dashboard video shows the laser sweeping across the car

and wall where Chopin and Cardenas were positioned. (DMAV Westbrook, Exh. 17, Dkt. 46-1, at

13:50). And Ricker’s patrol car dashboard video shows the laser on the wall and ceiling outside the

sliding glass door to Vela’s apartment. (See, e.g., DMAV Ricker, Exh. 18, at 11:09). The video also


5 Vela’s only explanation for why he shined the laser outside his apartment is that he must have thought it was a
flashlight. (See Vela Dep., Dkt. 46-1, at 27, 29). This may explain Vela’s behavior, but once again, this mistaken belief is
not material to the reasonableness analysis. Other officers at the scene radioed that Vela “had a pistol with a laser pointer
on it.” (See DMAV Ricker, Dkt. 46-1, Exh. 18, at 9:30). The Court must determine whether a reasonable officer at the
scene would have perceived a gun with a laser sight pointed at police officers to be a serious threat.


                                                             14
shows a figure appear in a window several times with arms extended. (See id. at 8:02–8:50). Under

the circumstances, a reasonable officer in Chopin’s and Cardenas’s position would interpret Vela’s

behavior as an imminent threat to the officers at the scene.

         Vela also argues that even if he posed a threat of serious harm to the officers, the threat had

dissipated by the time the Officers fired at Vela. (Resp., Dkt. 47, at 9). According to Vela, the threat

determination is measured by “immediacy” and “if an officer uses deadly force at any moment other

than when the threat was immediate, then the officer has used excessive force per se.” (Id.). Vela

notes that some officers state specifically that they did not see Vela point his gun when he was shot.

(Id. at 18).

         Vela’s focus on the timing of the shooting ignores how the event unfolded over the course

of thirty minutes. Officers Chopin and Cardenas saw Vela actively targeting officers, specifically

Westbrook, when they fired their weapons. (Reply, Dkt. 56, at 4; Chopin Aff., Dkt. 46-1, at 127–28).

Both officers heard over the radio that Vela was armed with a pistol and that he was pointing the

gun at officers. Chopin Aff. Dkt. 46-1, at 132; Cardenas Aff., Dkt. 46-1,a t 150). They each saw the

laser pointing out of the glass door and across the street. (Chopin Aff. Dkt. 46-1, at 128–34;

Cardenas Aff., Dkt. 46-1, at 154–56; see also DMAV Westbrook, Exh. 17, Dkt. 46-1, at 13:50). Scott,

who was positioned near Chopin and Cardenas, saw Vela holding a pistol in both hands with his

arms extended in an aggressive posture, the red laser moving as Vela moved the pistol. (Scott Aff.,

Dkt. 46-1, at 169–74). Just before he fired his first shot, Chopin saw Vela stand in front of the glass

door, raise the gun to chest level, and point it out the glass door. (Chopin Aff., Dkt. 46-1, at 133).

After Chopin’s first shot, officers heard Vela loading a magazine and fire a shot within the

apartment. (Id. at 129, 135; Cardenas Aff., Dkt. 46-1, at 151–52; Westbrook Aff., Dkt. 46-1, at 75).

Officers then began to evacuate nearby residents. (See DMAV Ricker, Dkt. 46-1, Exh. 18, at 13:13).

Chopin and Cardenas then saw Vela move in front of the glass door and begin to raise his gun



                                                   15
before again firing their weapons. (Chopin Aff., Dkt. 46-1, at 129, 135; Cardenas Aff., Dkt. 46-1, at

151–52).

        In evaluating the Officers’ decisions to use force, the Court must consider that officers must

make decisions in “tense, uncertain, and rapidly evolving” circumstances such as this. Graham, 490

U.S. at 397. Of course, the Court could imagine some alternative means that would obviate the need

to use force in this situation, but that is not a question left for the Court to decide on qualified

immunity. See Ramirez, 542 F.3d at 129–30 (quoting United States v. Sharpe, 470 U.S. 675, 686–87

(1985)) (“The question is not simply whether some other alternative was available, but whether the

police acted unreasonably in failing to recognize or to pursue it.”). Chopin and Cardenas were

confronted with an individual who, after hearing on the radio and witnessing themselves, had

pointed a gun and laser sight aggressively toward officers and out the glass door, leading them to

believe that Vela was targeting officers. The evidence supports finding that Vela had pointed his

weapon at officers repeatedly over the course of the incident, and that the officers reasonably

believed him to be a threat. Accordingly, Chopin’s and Cardenas’s actions were reasonable.

                            V. EVIDENTIARY OBJECTIONS

        Vela and the Officers each object to various pieces of evidence submitted by the opposing

party. Vela first objects to the affidavit of Karen Emerson, Vela’s mother, because she is deceased

and unavailable to give testimony. Next, Vela objects to a screenshot of a cellphone text message

chain between Vela and his brother, Jason, because it is “presented without context.” (Resp., Dkt.

47, at 19; see Texts Between Gene Vela and Jason Vela, Dkt. 46-1, at 197). The Court does not rely

on the Emerson affidavit or the cellphone screenshot in reaching its conclusion on Vela’s excessive-

force claims. Indeed, the Officers do not appear to offer any affidavit by Karen Emerson in support

of their motion for summary judgment. (See Mot., Dkt. 46, at 2). Accordingly, the Court need not

reach the question of whether this evidence is admissible.



                                                    16
        The Officers similarly object to three affidavits offered by Vela: (1) the affidavit of Dr.

George Parker, a forensic psychologist, (Parker Aff., Dkt. 47, Exh. 1); (2) the affidavit of Gary Rini,

an expert in police practices and procedures, (Rini Aff., Dkt. 47, Exh. 2); and (3) the affidavit of

Vela, (Vela Aff., Dkt. 47, Exh. 12). These three affidavits, however, do not affect the Court’s

conclusion that the Officers are entitled to summary judgment because they fail to overcome other

evidence in the record showing that a reasonable officer would perceive Vela’s action as a serious

threat of bodily harm to others at the scene. Most importantly, both the Parker and the Rini

affidavits focus on Vela’s perspective rather than a reasonable officer’s. Vela’s affidavit simply raises

the same evidentiary objections to statements by Emerson and the screenshot of text messages.

Defendants have not included any statement by Emerson in their motion for summary judgment

and, as already stated, the Court does not rely on the cellphone screenshot to reach its conclusion

that a reasonable officer would have perceived Vela to pose a serious threat of bodily harm to

officers at the scene.

                                     VI. CONCLUSION

        IT IS ORDERED that the Officers’ Motion for Summary Judgment, (Dkt. 46), is

GRANTED.

       SIGNED on August 26, 2019.
                                               _____________________________________
                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE




                                                   17
